Hammond, J.
It would serve no useful purpose to rehearse in detail the evidence in this case. It is plain that the questions whether the plaintiff was careful, the defendant careless and any injury suffered by the plaintiff was attributable to this carelessness were questions of fact for the jury, and we cannot say that the verdict in favor of the plaintiff was not warranted. The first two requests were therefore rightly refused.
The instructions to the jury upon the subject matter embraced in the third and fourth requests were clear, full and sufficiently favorable to the defendant.

Exceptions overruled.